Citation Nr: 0029305	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  97-23 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
claimed as a joint condition of the back, knees, and ankles.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for temporal mandibular 
joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to 
February 1969.  The appellant was honorably discharged due to 
pregnancy.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from March 1997 and June 1998 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs Regional Office (VARO).

We note that, at a May 2000 personal hearing before the 
undersigned, the appellant indicated that she wanted the VA 
to consider her psychiatric disability claim as a claim for 
post traumatic stress disorder (PTSD).  The appellant and her 
representative acknowledged that a claim for PTSD had not 
been previously filed or adjudicated by VARO.  The appellant 
and her representative were advised as to the action 
necessary to execute such a claim with the VARO and they 
indicated that they would file a PTSD claim with the New 
Orleans VARO following the hearing.  Accordingly, the Board 
notes that there is no appeal before the Board on the issue 
of service connection for PTSD.

Additionally, we note that, the appellant had hearing in 
November 1999 with another member of the Board, A. Bryant, 
concerning her dental claim.  The dental claim issue will be 
handled by that Board member in a separate decision.  See 
generally 38 C.F.R. § 20.707 (1999).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a nexus, or link, between the diagnosis for fibromyalgia, 
including the appellant's multiple joint symptoms, and her 
period of service.

2.  Competent medical evidence has not been presented showing 
a nexus, or link, between the diagnosis for major depressive 
disorder and the appellant's period of service.

3.  Competent medical evidence has not been presented showing 
a nexus, or link, between the diagnosis for TMJ syndrome and 
the appellant's period of service.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
fibromyalgia, claimed as a joint condition of the back, 
knees, and ankles, has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  A well grounded claim for service connection for 
depression has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  A well grounded claim for service connection for TMJ 
syndrome has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for a fibromyalgia, 
claimed as a joint condition of the back, knees, and ankles.  
She also seeks service connection for depression, and 
temporal mandibular joint (TMJ) syndrome.

Generally, service connection may be granted, when the facts, 
as shown by the evidence, establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection is presumed if a veteran manifests a chronic 
disease, such as arthritis, to a degree of at least 10 
percent within one year after separation from service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

Fibromyalgia

Service entrance examination dated August 1966 is negative 
for musculoskeletal defects.  Service medical records show 
that the appellant sustained a twisting left ankle injury in 
June 1967, with swelling.  An x-ray was negative for 
fracture.  On follow-up examination, the appellant complained 
that her ankle was aggravated by wearing high-heeled shoes 
all day and advised to wear low-heel shoes for two weeks.  
She was last seen for follow-up of left ankle "sprain" in 
September 1967.  There were no subsequent complaints or 
treatment.  In November 1967, the appellant complained of 
discomfort in the left shoulder, aggravated by typing.  By 
history, she had an intermittent problem with this for years.  
There was no limitation of motion, or abnormal shoulder 
pathology found.  It was noted that the appellant wanted to 
lose weight.  On follow-up treatment, a few days later, the 
appellant reported intermittent shoulder and neck/trapezius 
pain of 1-year duration.  The examiner noted that this 
problem began prior to service enlistment.  The impression 
was myositis versus cervical root compression.  Subsequent 
cervical spine x-rays were negative for abnormal pathology.  
Muscle tenderness was treated symptomatically.  There were no 
subsequent musculoskeletal complaints or findings.  In 
January 1969, the appellant was found to be pregnant and 
discharged.

Post service, private treatment records show that the 
appellant was seen in 1978 by H.R. Dyer, M.D., for complaints 
of pain in the neck, back, shoulders, arms, hands, feet, and 
knees of 4 months' duration, worse the last 6 weeks.  
Physical examination was essentially negative.  The 
impression was arthralgia of undetermined etiology.  
Additional private treatment records show that S.F. Cave, 
M.D, saw the appellant in 1986, 1991 and 1995.  In 1986 and 
1991, there were no musculoskeletal complaints or findings, 
and the examination was primarily gynecological in nature.  
In July 1991, a cervical spine x-ray revealed loss of normal 
cervical lordosis, but no other abnormality.  In 1995, the 
appellant was seen for complaints of intermittent muscle and 
joint pain.  The impression was history of muscle and joint 
pain.  It was noted that, if joint pain returned, Dr. Cave 
would perform an arthritis work-up.

In a January 1996 lay statement, a friend of the appellant's 
reported that she has known the appellant since 1991 and that 
she knew of the appellant's joint pain symptoms.

Report of VA spine examination dated March 1996 reflects a 
history of chronic low back pain and pain in the neck and 
shoulders, along with a feeling of numbness over the left 
anterior thigh.  Musculoskeletal and neurological 
examinations were essentially negative.  X-rays of the spine 
were also negative except for thoracic scoliosis.  The 
diagnoses were chronic low back pain and obesity.  Report of 
VA joint examination dated March 1996 reflects, by history, 
that the appellant worked at an aluminum plant but had to 
quit because of joint pain and swelling.  She noted that she 
had an ankle aspirated in service.  She complained of pain in 
the ankles, knees, back, neck, and shoulders.  Objectively, 
the appellant was obese, with swollen, but non-tender, ankles 
and knees.  An x-ray of the ankles revealed soft tissue 
swelling with mild degenerative changes in the left talo-
navicular joint.  An x-ray of the knees was negative for 
abnormal pathology.  The diagnoses were mild degenerative 
changes in the left talo-navicular joint and obesity.

VA outpatient treatment records dated September 1997 to 
August 1998 reflect complaints of multiple joint pain and 
achiness diagnosed generally as fibromyalgia.  These records 
also show diagnoses for lumbago, low back pain, and right 
knee pain.  None of the musculoskeletal diagnoses were 
related to service by the examiners.

In May 2000, the appellant and her friend presented sworn 
testimony before the undersigned in New Orleans, Louisiana.  
Specifically, the appellant testified that she sought service 
connection for joint pain due to trauma in service.  She did 
not provide any details concerning the alleged in-service 
physical trauma, but rather testified at length concerning 
her employment history and lost time from work due to joint 
pain.  The appellant's friend presented testimony indicating 
that she has observed the appellant's physical joint 
problems.

Having thoroughly reviewed the evidence of record, the Board 
finds that the appellant has failed to present a well 
grounded claim for service connection for fibromyalgia, to 
include the more generically claimed joint condition.  
Although the appellant was seen in service, 1968, for 
shoulder and neck pain, along with a left ankle sprain.  
These records are negative for a chronic disability of the 
these joints, including a diagnosis for fibromyalgia.  The 
left ankle sprain appears to have been an acute and 
transitory disorder, which resolved without sequelae.  We 
note that there is no documented history of record showing 
continuity of symptomatology for joint symptoms since service 
discharge.  While there are sporadic post service joint pain 
complaints since 1978, the record shows no diagnosis for any 
joint disability until September 1997 when fibromyalgia was 
diagnosed on VA outpatient treatment.  Except for mild 
degenerative changes of the left ankle shown on VA x-ray 
study in March 1996, there is no evidence of arthritis of the 
joints of neck, back, shoulders, and knees.  Mild 
degenerative changes, or arthritis, of the ankle has not been 
related to service or shown within the appellant's initial 
post separation year.  To well ground a claim for service 
connection, there must be competent medical evidence of 
record showing a nexus, or link, between the current 
diagnosis (claimed disorder) and the in-service disease or 
injury.  In this case, competent evidence showing a nexus 
between fibromyalgia, arthritis of the left ankle, or any 
other joint condition has not been presented.  Accordingly, 
the claim is not well grounded.

The Board acknowledges the appellant's belief that a causal 
relationship exists between her joint problems and service.  
However, as a lay person, the appellant (and her friend) is 
not competent to offer opinions on medical causation and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992); Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, lay 
assertions of medical causation or medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).

Depression

The appellant has failed to present a well grounded claim for 
service connection for depression.  While the appellant was 
diagnosed with a major depressive disorder on VA outpatient 
treatment in September 1997, competent medical evidence 
showing a nexus, or link, between this diagnosis and the 
appellant's period of service has not been presented.  We 
note that service medical records are negative for complaints 
or findings for depression.  Although the appellant testified 
at a personal hearing in May 2000 that her depression stems 
from an "attempted rape" in service, service medical 
records are negative for treatment entries suggestive of an 
attempted rape.  A VA outpatient treatment note dated January 
1998 shows a past medical history for depression with the 
parenthetical note "sexual assault."  As the appellant is 
not competent to provide the requisite nexus evidence to well 
ground the claim, Espiritu supra., the claim for service 
connection for depression is not well grounded.

TMJ Syndrome

The appellant has failed to present a well grounded claim for 
service connection for TMJ syndrome.  Service medical records 
are negative for TMJ syndrome and, while VA outpatient 
treatment records dated September 1997 and May 1998 reflect 
that the appellant was felt to have TMJ syndrome and provided 
a splint for treatment thereof, competent medical evidence 
showing a nexus between this diagnosis and service has not 
been presented.  See Caluza supra.  Although the appellant's 
sworn testimony was considered, as indicated above, she is 
not competent to provide the requisite nexus evidence to well 
ground the claim.  See Espiritu supra.

Procedural Matters

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its February 2000 
statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of her application for the claims for service 
connection.


ORDER

Service connection for fibromyalgia, to include a joint 
condition, is denied.

Service connection for depression is denied.

Service connection for TMJ syndrome is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

